


Exhibit 10.14

ESCROW AGREEMENT

ESCROW AGREEMENT, dated as of January 30, 2008 (“Agreement”), by and among
OVERTURE ACQUISITION CORP., an exempted limited liability company formed in the
Cayman Islands (“Company”), each of John F. W. Hunt, Marc J. Blazer, Blazer
Investments, LLC, Marc Blazer 2007 GRAT, Mark Booth, Domenico De Sole, Lawton W.
Fitt, Paul S. Pressler and Andrew H. Lufkin (each an “Initial Shareholder” and
collectively “Initial Shareholders”), and American Stock Transfer & Trust
Company, a New York corporation (“Escrow Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated January
30, 2008 (“Underwriting Agreement”), with J.P. Morgan Securities Inc.
(“JPMorgan”) acting as representative of the several underwriters (collectively,
the “Underwriters”), pursuant to which, the Underwriters have agreed to purchase
15,000,000 units (“Units”) of the Company. Each Unit consists of one of the
Company’s ordinary shares, par value $0.0001 per share (“Ordinary Shares”), and
one warrant to purchase one Ordinary Share, all as more fully described in the
Company’s final Prospectus, dated January 30, 2008 (“Prospectus”) comprising
part of the Company’s Registration Statement on Form S-1, as amended (File No.
333-146946) under the Securities Act of 1933, as amended (“Registration
Statement”), declared effective on January 30, 2008 (“Effective Date”).

WHEREAS, the Underwriters have required as a condition to the purchase of the
Units that the Initial Shareholders deposit the number of Ordinary Shares of the
Company (the “Escrow Shares”) and the number of Sponsors’ Warrants (as defined
in the Warrant Agreement dated January 30, 2008 between the Company and American
Stock Transfer & Trust Company as Warrant Agent (the “Warrant Agreement”)) in
each case, as set forth opposite their respective names in Exhibit A attached
hereto (the Escrow Shares and Sponsors’ Warrants are collectively referred to
herein as the “Escrow Securities”) in escrow as hereinafter provided.

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

IT IS AGREED:

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

2. Deposit of Escrow Shares. On or before the Effective Date, each of the
Initial Shareholders shall have delivered or caused to be delivered to the
Escrow Agent certificates representing his, her or its respective Escrow
Securities, to be held and disbursed subject to the terms and conditions of this
Agreement. Each Initial Shareholder acknowledges that the certificates
representing his, her or its Escrow Securities is legended to reflect the
deposit of such Escrow Securities under this Agreement.

3. Disbursement of the Escrow Securities. The Escrow Agent shall hold the Escrow
Shares until the date that is one year after the consummation of an Initial
Business Combination (as defined in the Warrant Agreement) and the Sponsors’
Warrants until the date that is 30 days

 

 

1

 

--------------------------------------------------------------------------------






after the consummation of an Initial Business Combination (defined below) (in
each case, the “Escrow Period”), on which date it shall, upon written
instructions from each Initial Shareholder, disburse the Escrow Shares (and any
applicable share power) or Sponsors’ Warrants, as the case may be, to such
Initial Shareholder; provided, however, that at the end of the 30-day period in
which the Underwriters may exercise their over-allotment option to purchase an
additional 2,250,000 Units of the Company (as described in the Registration
Statement), the Company shall give the Escrow Agent notice with respect to the
amount, if any, of the over-allotment that was exercised by the Underwriters
and, upon such notice, the Initial Shareholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, the number of Escrow
Shares held by each Initial Shareholder determined by multiplying (a) the
product of (i) 562,500, multiplied by (ii) a fraction, (x) the numerator of
which is the number of Escrow Shares held by each Initial Shareholder, and
(y) the denominator of which is the total number of Escrow Shares, by (b) a
fraction, (i) the numerator of which is 2,250,000 minus the number of Ordinary
Shares purchased by the Underwriters upon the exercise of their over-allotment
option, and (ii) the denominator of which is 2,250,000, as provided to the
Escrow Agent pursuant to a notice provided by the Company upon the expiration of
the over-allotment exercise period; provided further, however, that if the
Escrow Agent is notified by the Company pursuant to Section 6.7 hereof that the
Company is being liquidated then the Escrow Agent shall promptly destroy the
certificates representing the Escrow Securities held pursuant to this Agreement;
provided further, however, that if, after the Company consummates an Initial
Business Combination, (i) it (or the surviving entity) subsequently consummates
a liquidation, merger, share exchange or other similar transaction which results
in all of the shareholders of such entity having the right to exchange their
Ordinary Shares for cash, securities or other property or (ii) the Closing Price
of the Ordinary Shares (as defined in the Warrant Agreement) equals or exceeds
$14.25 per share for any 20 trading days within any 30-trading day period, then
the Escrow Agent will, upon receipt of a certificate, executed by the Chairman
of the Board, President or other authorized officer of the Company, in form
reasonably acceptable to the Escrow Agent, that such transaction is then being
consummated or such conditions have been achieved, as applicable, release the
Escrow Shares to the Initial Shareholders. An “Initial Business Combination” is
defined as a merger, share capital exchange, asset acquisition, share purchase,
reorganization or similar business combination with one or more operating
businesses. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Securities in accordance with this
Section 3.

4. Rights of Initial Shareholders in Escrow Securities.

4.1. Voting Rights as a Shareholder. Subject to the terms of the Insider Letter
described in Section 4.3 hereof and except as herein provided, the Initial
Shareholders shall retain all of their rights as shareholders of the Company
during the Escrow Period, including, without limitation, the right to vote the
Escrow Shares.

4.2. Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Shareholders, but all dividends payable in
shares or other non-cash property (“Non-Cash Dividends”) shall be delivered to
the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 

 

2

 

--------------------------------------------------------------------------------






4.3. Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrow Securities except to
Permitted Transferees (as defined in the Warrant Agreement); provided, however,
that such permitted transfers may be implemented only upon the respective
Permitted Transferee’s written agreement to be bound by the terms and conditions
of this Agreement and, as applicable, the Insider Letter signed by the Initial
Shareholder transferring the Escrow Shares and/or the Warrant Agreement. Even if
transferred in accordance with this Section 4.3, the Escrow Securities will
remain subject to this Agreement and may only be released from escrow in
accordance with Section 3 hereof. As used herein, the term “Insider Letter”
refers to that letter entered into by each of the Initial Shareholders, and the
Company's directors, officers and special advisors with the Company, dated as
indicated on Exhibit A hereto, and the form of which is filed as an exhibit to
the Registration Statement, respecting the rights and obligations of such
Initial Shareholder, director, officer or special advisor in certain events,
including but not limited to the liquidation of the Company and certain voting
and transfer restrictions which will apply during the Escrow Period.

4.4. Sponsors’ Warrants. Each Initial Shareholder acknowledges that the
Sponsors’ Warrants are subject to restrictions on exercise and transfer during
the Escrow Period as specified in the Warrant Agreement.

5. Concerning the Escrow Agent.

5.1. Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

5.2. Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non appealable order of a
court having jurisdiction over all of the parties hereto

 

 

3

 

--------------------------------------------------------------------------------






directing to whom and under what circumstances the Escrow Securities are to be
disbursed and delivered. The provisions of this Section 5.2 shall survive in the
event the Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6
below.

5.3. Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

5.4. Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

5.5. Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Securities held hereunder. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Securities with any court it reasonably deems
appropriate.

5.6. Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

5.7. Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

6. Miscellaneous.

6.1. Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction (whether of the
State of New York or any other jurisdiction that would cause the application of
the laws of any jurisdiction other than the State of New York). The Company
hereby agrees that any action, proceeding or claim against it arising out of or
relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction or that such courts represent an inconvenience
forum. Any such process or summons to be served upon the Company may be

 

 

4

 

--------------------------------------------------------------------------------






served by transmitting a copy thereof by registered or certified mail, return
receipt requested, postage prepaid, addressed to it at the address set forth in
Section 6.6 hereof. Such mailing shall be deemed personal service and shall be
legal and binding upon the Company in any action, proceeding or claim.

6.2. Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of JPMorgan.

6.3. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by each party hereto. It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

6.4. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

6.5. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

6.6. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

If to the Company, to:

Overture Acquisition Corp.

c/o Maples Corporate Services Limited.

PO Box 309

Ugland House

Grand Cayman KY1-1104

Cayman Islands

If to an Initial Stockholder, to his, her or its address set forth in Exhibit A.

and if to the Escrow Agent, to:

American Stock Transfer & Trust Company

59 Maiden Lane

Plaza Level

New York, NY 10038

Attn: Susan Silber

 

 

5

 

--------------------------------------------------------------------------------






A copy of any notice sent hereunder shall be sent to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attn: Deanna L. Kirkpatrick, Esq.

and:

J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York 10172

Attn:                  

and:

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Attn: Bruce S. Mendelsohn, Esq.

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.7. Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate an Initial Business Combination within the time
period(s) specified in the Prospectus.

[SIGNATURE PAGES FOLLOW]

 

 

6

 

--------------------------------------------------------------------------------






WITNESS the execution of this Agreement as of the date first above written.

 

COMPANY:

 

 

OVERTURE ACQUISITION CORP.

 

 


By: 

/s/ John F. W. Hunt

 

 

 

Name:

John F. W. Hunt

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

INITIAL SHAREHOLDERS:



 


/s/ John F. W. Hunt

 

 

John F. W. Hunt

 

 

 

 

/s/ Marc J. Blazer

 

 

 

Marc J. Blazer

 

 

 

Blazer Investments, LLC



 

 


By: Blazer & Co., LLC, its sole member

 

 

By: 

/s/ Marc J. Blazer

 

 

Name:

Marc J. Blazer

 

 

Title:

Managing Member

 

 

 

Marc Blazer 2007 GRAT



 

 

 

/s/ Marc J. Blazer

 

 

 

By: 

Marc J. Blazer

 

 

 

Title:

Trustee

 

 

 

/s/ Mark Booth

 

 

Mark Booth

 

 

 

/s/ Domenico De Sole

 

 

Domenico De Sole

 

 

 

/s/ Andrew H. Lufkin

 

 

Andrew H. Lufkin

Signature page to Escrow Agreement

 

 

--------------------------------------------------------------------------------






 

 

 

/s/ Lawton W. Fitt

 

 

Lawton W. Fitt

 

 

 

/s/ Paul S. Pressler

 

 

Paul S. Pressler

Signature page to Escrow Agreement

 

 

--------------------------------------------------------------------------------






 

 

 

ESCROW AGENT:

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY



 


By: 

/s/ Herbert J. Lemmer

 

 

Name:

Herbert J. Lemmer

 

 

Title:

Vice President

Signature page to Escrow Agreement

 

 

--------------------------------------------------------------------------------






EXHIBIT A

 

Name and Address
of Initial Shareholder

 

Number of
Escrow
Shares

 

Share
Certificate
Number

 

Date of
Insider
Letter

 

Number of Sponsors’ Warrants

 

 

 

John F. W. Hunt

 

2,697,374

 

 

1

 

January 30, 2008

 

2,380,000

 

 

 

Marc J. Blazer

 

—

 

 

—

 

January 30, 2008

 

300,000

 

 

 

Blazer Investments, LLC

 

612,937

 

 

2

 

January 30, 2008

 

—

 

 

 

Marc Blazer 2007 GRAT

 

86,250

 

 

3

 

January 30, 2008

 

—

 

 

 

Mark Booth

 

71,563

 

 

6

 

January 30, 2008

 

100,000

 

 

 

Domenico De Sole

 

71,563

 

 

7

 

January 30, 2008

 

100,000

 

 

 

Lawton W. Fitt

 

443,125

 

 

4

 

January 30, 2008

 

800,000

 

 

 

Paul S. Pressler

 

143,125

 

 

5

 

January 30, 2008

 

200,000

 

 

 

Andrew H. Lufkin

 

186,563

 

 

8

 

January 30, 2008

 

500,000

 

 

 

Total

 

4,312,500

 

 

 

 

 

 

4,380,000

 

 

 

 

 

--------------------------------------------------------------------------------